
	

113 S2246 IS: District of Columbia Budget Accountability Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2246
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Begich (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the District of Columbia Home Rule Act to permit the Government of the District of
			 Columbia to determine the fiscal year period, to make local funds of the
			 District of Columbia for a fiscal year available for use by the District
			 upon enactment of the local budget act for the year subject to a period of
			 Congressional review, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 District of Columbia Budget Accountability Act of 2014.
		
			2.
			Fiscal year for
			 District of Columbia
			Section
			 441(b) of the District of Columbia Home Rule Act (sec. 1–204.41, D.C.
			 Official
			 Code) is amended to read as follows:
			
				
					(b)
					Authorization
				To establish fiscal year by Act of Council
					The District may
				change the fiscal year of the District by an Act of the Council. If
			 a change
				occurs, such fiscal year shall also constitute the budget and
			 accounting
				year.
				.
		
			3.
			Enactment of
			 District of Columbia local budget
			
				(a)
				In
			 general
				Section 446 of the District of Columbia Home Rule Act
			 (sec. 1–204.46, D.C. Official Code) is amended to read as follows:
				
					
						446.
						Enactment of local budget by District of
		  Columbia(a)
							Adoption of budgets
				and supplements
							The Council, within 70 calendar days after
				receipt of the budget proposal from the Mayor, and after public
			 hearing, shall
				by Act adopt the annual budget for the District of Columbia
			 government. Any
				supplements thereto shall also be adopted by Act of the Council
			 after public
				hearing.
						
							(b)
							Transmission to
				President during control years
							In the case of a budget for a
				fiscal year which is a control year, the budget so adopted shall be
			 submitted
				by the Mayor to the President for transmission by the President to
			 the
				Congress, except that the Mayor shall not transmit any such budget,
			 or
				amendments or supplements thereto, to the President until the
			 completion of the
				budget procedures contained in this Act and the District of
			 Columbia Financial
				Responsibility and Management Assistance Act of 1995.
						
							(c)
							Prohibiting
				obligations and expenditures not authorized under budget
							Except
				as provided in section 445A(b), section 446B, section 467(d),
			 section 471(c),
				section 472(d)(2), section 475(e)(2), section 483(d), and
			 subsections (f), (g),
				(h)(3), and (i)(3) of section 490, no amount may be obligated or
			 expended by
				any officer or employee of the District of Columbia government
			 unless—
							
								(1)
								such amount has
				been approved by an Act of the Council (and then only in accordance
			 with such
				authorization) and such Act has been transmitted by the Chairman to
			 the
				Congress and has completed the review process under section
			 602(c)(3);
				or
							
								(2)
								in the case of an
				amount obligated or expended during a control year, such amount has
			 been
				approved by an Act of Congress (and then only in accordance with
			 such
				authorization).
							
							(d)
							Restrictions on
				reprogramming of amounts
							After the adoption of the annual budget
				for a fiscal year (beginning with the annual budget for fiscal year
			 1995), no
				reprogramming of amounts in the budget may occur unless the Mayor
			 submits to
				the Council a request for such reprogramming and the Council
			 approves the
				request, but only if any additional expenditures provided under
			 such request
				for an activity are offset by reductions in expenditures for
			 another
				activity.
						
							(e)
							Definition
							In
				this part, the term control year has the meaning given such term
				in section 305(4) of the District of Columbia Financial
			 Responsibility and
				Management Assistance Act of
				1995.
						.
			
				(b)
				Conforming
			 amendments
				(1)
					Sections 467(d), 471(c),
			 472(d)(2), 475(e)(2), and 483(d), and subsections (f), (g)(3), (h)(3), and
			 (i)(3) of section 490 of such Act are each amended by striking The
			 fourth sentence of section 446 and inserting Section
			 446(c).
				
					(2)
					The third sentence of section 412(a)
			 of such Act (sec. 1–204.12(a), D.C. Official Code) is amended by inserting
			 for a fiscal year which is a control year described in such
			 section after section 446 applies.
				
					(3)
					Section 202(c)(2) of the District of
			 Columbia Financial Responsibility and Management Assistance Act of 1995
			 (sec.
			 47–392.02(c)(2), D.C. Official Code) is amended by striking the first
			 sentence of section 446 and inserting section
			 446(a).
				
					(4)
					Section 202(c)(4)(A)(ii) of the
			 District of Columbia Financial Responsibility and Management Assistance
			 Act of
			 1995 (sec. 47–392.02(c)(4)(A)(ii), D.C. Official Code) is amended by
			 striking
			 446 and inserting 446(b).
				
					(5)
					Section 202(c)(5)(C)(ii) of the
			 District of Columbia Financial Responsibility and Management Assistance
			 Act of
			 1995 (sec. 47–392.02(c)(5)(C)(ii), D.C. Official Code) is amended by
			 striking
			 446 and inserting 446(b).
				
					(6)
					Section 202(d)(3)(A) of the District
			 of Columbia Financial Responsibility and Management Assistance Act of 1995
			 (sec. 47–392.02(d)(3)(A), D.C. Official Code) is amended by striking the
			 first sentence of section 446 and inserting section
			 446(a).
				
					(7)
					Section 11206 of the National Capital
			 Revitalization and Self-Government Improvement Act of 1997 (sec. 24–106,
			 D.C.
			 Official Code) is amended by striking the fourth sentence of section
			 446 and inserting section 446(c).
				
				(c)
				Clerical
			 amendment
				The item relating to section 446 in the table of
			 contents of such Act is amended to read as follows:
				
					
						Sec. 446. Enactment of local budget by
				District of
				Columbia.
					
					.
			
			4.
			Action by Council
			 of District of Columbia on line-item vetoes by Mayor of provisions of
			 budget
			 acts
			Section 404(f) of the
			 District of Columbia Home Rule Act (sec. 1–204.04(f), D.C. Official Code)
			 is
			 amended by striking transmitted by the Chairman to the President of the
			 United States both places it appears and inserting the following:
			 incorporated in such Act.
		
			5.
			Permitting
			 employees to be hired if position authorized by Act of the
			 Council
			Section 447 of the
			 District of Columbia Home Rule Act (sec. 1–204.47, D.C. Official Code) is
			 amended—
			
				(1)
				by striking
			 Act of Congress each place it appears and inserting act
			 of the Council (or Act of Congress, in the case of a year which is a
			 control
			 year); and
			
				(2)
				by striking
			 Acts of Congress and inserting acts of the Council (or
			 Acts of Congress, in the case of a year which is a control
			 year).
			
			6.
			Other conforming
			 amendments to home rule act relating to changes in Federal role in budget
			 process
			Section 603 of the
			 District of Columbia Home Rule Act (sec. 1–206.03, D.C. Official Code) is
			 amended—
			
				(1)
				in subsection (a), by inserting before the
			 period at the end the following: for a fiscal year which is a control
			 year; and
			
				(2)
				by striking subsection (d) and inserting
			 the following:
				
					
						(d)
						Except as
				provided in subsection (f), the Council shall not transmit an Act
			 under section
				446(a) which is not balanced according to the provisions of
			 subsection
				(c).
					.
			
			7.
			Congressional
			 review
			Section 602(c) of the
			 District of Columbia Home Rule Act (sec. 1–206.02, D.C. Official Code) is
			 amended—
			
				(1)
				by redesignating paragraph (3) as paragraph
			 (4); and
			
				(2)
				by inserting after paragraph (2) the
			 following:
				
					
						(3)
						In the case of any Act transmitted
				under the first sentence of paragraph (1) to which section 446
			 applies and for
				which the fiscal year involved is not a control year, such Act
			 shall take
				effect upon the expiration of the 30-calendar-day period beginning
			 on the day
				such Act is transmitted, or upon the date prescribed by such Act,
			 whichever is
				later, except as follows:
						
							(A)
							If such 30-day period expires and if
				either chamber has not been in session for at least 5 calendar days
			 during such
				period, the effective date period applicable under this paragraph
			 shall be
				extended for 5 additional days.
						
							(B)
							If during the period described in
				subparagraph (A), a joint resolution disapproving such Act has
			 passed both
				Houses of Congress and has been transmitted to the President, such
			 resolution,
				upon becoming law, subsequent to the expiration of such period,
			 shall be deemed
				to have repealed such Act, as of the date such resolution becomes
			 law. The
				provisions of section 604 shall apply with respect to any joint
			 resolution
				disapproving any Act pursuant to this
				subparagraph.
						.
			
			8.
			Conforming amendments
			 relating to federally authorized adjustments to local appropriations
			
				(a)
				Acceptance of
			 grants not included in adopted budget
				
					(1)
					Authority to
			 accept amounts
					Section
			 446B(a) of the District of Columbia Home Rule Act (sec. 1–204.46B(a), D.C.
			 Official Code) is amended—
					
						(A)
						by striking
			 the fourth sentence of section 446 and inserting section
			 446(c); and
					
						(B)
						by striking
			 approved by Act of Congress.
					
					(2)
					Reports to
			 Congress
					Section 446B(e) of such Act (sec. 1–204.46B(e), D.C.
			 Official Code) is amended by striking submitted to the Council and to
			 the and inserting submitted to the Council, the Committee on
			 Oversight and Government Reform of the House of Representatives, the
			 Committee
			 on Homeland Security and Governmental Affairs of the Senate, and
			 the.
				
				(b)
				Authority To
			 increase spending in case of general fund surplus
				Section 816 of the Financial Services and
			 General Government Appropriations Act, 2009 (sec. 47–369.01, D.C. Official
			 Code), is amended—
				
					(1)
					by striking
			 the amount appropriated to the District of Columbia and
			 inserting the following: the amount of local funds under the budget of
			 the District of Columbia; and
				
					(2)
					in paragraph (5),
			 by striking the Mayor notifies and inserting the following:
			 the Mayor notifies the Committee on Oversight and Government Reform of
			 the House of Representatives, the Committee on Homeland Security and
			 Governmental Affairs of the Senate, and.
				
				(c)
				Authority To
			 increase spending in case of increased revenue collections
				
					(1)
					Authority to
			 increase spending
					Section 817(a) of such Act (sec. 47–369.02(a),
			 D.C. Official Code) is amended—
					
						(A)
						in the matter
			 preceding paragraph (1), by striking the amount appropriated as District
			 of Columbia funds and inserting the following: the amount of
			 local funds under the budget for the District of Columbia;
					
						(B)
						in paragraph (1),
			 by striking in the annual Proposed Budget and Financial Plan submitted
			 to Congress by the District of Columbia and inserting the following:
			 in such budget (or, in the case of a fiscal year which is a control
			 year, as defined in section 305(4) of the District of Columbia Financial
			 Responsibility and Management Assistance Act of 1995, in the annual
			 Proposed
			 Budget and Financial Plan submitted to Congress by the District of
			 Columbia); and
					
						(C)
						in paragraph (2),
			 by striking in such Proposed Budget and Financial Plan and
			 inserting in such budget (or such Proposed Budget and Financial
			 Plan).
					
					(2)
					Reports to
			 Congress
					Section 817(b)(4) of
			 such Act (sec. 47–369.02(b)(4), D.C. Official Code) is amended by striking
			 the Mayor has notified and inserting the following: the
			 Mayor has notified the Committee on Oversight and Government Reform of the
			 House of Representatives, the Committee on Homeland Security and
			 Governmental
			 Affairs of the Senate, and.
				
			9.
			Effective
			 date
			The amendments made by
			 this Act shall apply with respect to fiscal year 2015 (as described in
			 section
			 441(a) of the District of Columbia Home Rule Act, as amended by section 2)
			 and
			 each succeeding fiscal year.
		
